DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. No. 2018/0033354).
Regarding claims 1-10 and 12-15, Lee teaches an array substrate, comprising:
a base substrate (SUB), where the base substrate has a display area (DA) and a peripheral area (NDA) surrounding the display area;
a plurality of sub-pixel units (P), wherein the plurality of sub-pixel units are arrayed in the display area (Fig. 1B);
a plurality of data lines (D1…Dm), wherein the data lines are electrically connected to the sub-pixel units in corresponding columns;
at least one first switching transistor (T2), wherein the at least one first switching transistor is at a first side of the peripheral area, a drain of the first switching transistor is electrically connected to one of the data lines, and the one of the data lines connected to the drain of the first switching transistor is a first date line;
a gate control line (TP), wherein the gate control line is at the first side of the peripheral area, and the gate control line is electrically connected to the gate of the first switching transistor;
at least one detection line (CD1), wherein at least one detection line is at least at the first side and a second side of the peripheral area, the first side and the second side are adjacent sides, and the at least one detection line is electrically connected to a source of the at least one first switching transistor (Fig. 1B);
wherein at least one first switching transistor (T2) is at a first end of the corresponding data line (D2); and 
at least one detection line (CD1) comprises a first segment extending from the first end of the first data line along the first side, the second side and a third side of the peripheral area to the second end of the first data lines, and the third side is opposite to the first side (Fig. 1B) [claim 2];
wherein a signal input end of the at least one detection line is at the first side; the at least one detection line further comprises a second segment extending from the second end of the first data line along the third side, the second side and the first side of the peripheral area to the signal input end (Fig. 1B) [claim 3];
wherein a part of the at least one detection line at the second side of the peripheral area is provided with a plurality of circuitous trace portions (Fig. 2) [claim 4];
wherein the circuitous trace portions are at the second segment (Fig. 2) [claim 5];
wherein the peripheral area is provided with one detection line, and the first segment and the second segment of the at least one detection line at least surround the display area by one circle (para. 41) [claim 6];
wherein a part of the first segment at the first side of the peripheral area is distributed circuitously (para. 41) [claim 7];
wherein the peripheral area is provided with two detection lines (CD1, CD2); and the first segment and the second segment of each detection lines are at the same side of the peripheral area (Fig. 2) [claim 8];
wherein two detection lines are symmetrically disposed (Fig. 2) [claim 9];
wherein the same detection line is electrically connected to sources of a plurality of first switching transistors (Fig. 9) [claim 10];
a second switching transistors (T1, T3) in the peripheral area and corresponding to the data lines except at least one first data line;
wherein the sources of the second switching transistors are electrically connected to a display detection power supply line, gates of the second switching transistor are electrically connected to the gate control line, and drains of the second switching transistors are electrically connected to corresponding data lines [claim 12];
wherein the first switching transistors and the second switching transistors are at the first side of the peripheral area (Fig. 2) [claim 13];
wherein each of the first switch transistor is electrically connected to the corresponding detection line through a selection control circuit, and the selection control circuit is configured to control the sources of the first switching transistors to be connected with the detection lines when whether the array substrate has cracks or not is detected, and to control the sources of the first switching transistor to be connected with the display detection power supply line when whether the array substrate displays normally or not is detected (para. 52) [claim 14];
	wherein the display detection power supply line (ML1) is in parallel with the gate control line (TP) [claim 15]; 
	Regarding claim 16, Lee teaches a detection method for the array substrate accord to claim 1, comprising:
	applying a detection signal of a preset voltage to the at least one detection line, and applying a gate control signal to the gate control line, wherein the difference between a voltage of the gate control signal and the preset voltage is less than a threshold voltage of the at least one first switching transistor (para. 51-52); 
	determining that the array substrate has cracks when the sub-pixel units electrically connected to the at least one first data line emit light, and determining that the array substrate does not have cracks when the sub-pixel units electrically connected to the at least one first data line do not emit light (para. 58-60).
	Regarding claim 17, Lee teaches a display panel, comprising the array substrate according to claim 1. 
	Regarding claim 19, Lee teaches a display device, comprising the display panel according to claim 17 (para. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yanagisawa (US Pub. No. 2014/0176844).
Regarding claim 11, Lee teaches all the claimed limitations except for the sub-pixel units electrically connected to at least one first data line are green sub-pixel units. Yanagisawa teaches an array substrate comprises sub-pixel units electrically connected to at least one first data line are green sub-pixel units (para. 50). One having an ordinary skill in the art before the effective filing date of the claimed invention would have been able to carry out a substitution, and the results are reasonably predictable. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
 Regarding claim 18, Lee teaches all the claimed limitations except for the display panel is an organic electroluminescence display panel. Yanagisawa teaches a display panel comprises an organic electroluminescence display panel (para. 2). One having an ordinary skill in the art before the effective filing date of the claimed invention would have been able to carry out a substitution, and the results are reasonably predictable. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852